In a proceeding pursuant to article 78 of the CPLR to annul a determination of appellants, -the appeal is (1) from' an order of the Supreme Court, Rockland County, dated February 16, 1973, which granted the application, and (2) as limited by appellant^’ brief, from so much of an order of the same court, dated February 28, 1973, as, on reargument, adhered to the original decision. Appeal from order dated February 16, 1973 dismissed, without costs, as academic. That order was superseded by the order dated February 28, 1973, which granted reargument. Order dated February 28, 1973 affirmed insofar as appealed from, without costs. No opinion. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.